Title: To James Madison from Thomas Doughty, 5 October 1801 (Abstract)
From: Doughty, Thomas
To: Madison, James


5 October 1801, Philadelphia. Has received Wagner’s letter of 22 Sept. informing him that JM will order the compensation money paid by the Dutch government for the Wilmington Packet to be drawn to the U.S. Asks to be advised what the amount is in dollars after the exchange is completed. Leaves the decision on “investing the amount in some productive fund” to JM. In a postscript, asks that further communications be sent to him at Charleston, South Carolina.
 

   RC (DNA: RG 76, Netherlands, Misc. Claims, ca. 1793–1847). 1 p.; docketed by Wagner as received 8 Oct.

